                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

                                                  )
MAKE LIBERTY WIN, a federal political             )
action committee; MAKE LIBERTY WIN -              )
FEDERAL COMMITTEE, a state continuing             )
Committee; and GREAT AMERICA PAC,                 )
a federal political action committee,             )
                                                  )
                               Plaintiffs,        )
                                                  )
                     v.                           )
                                                  )
ELIZABETH L. ZIEGLER, in her official             )
capacity as Executive Director of the Missouri )
Ethics Commission; CHERYL D.S. WALKER, )
in her official capacity as Chair of the Missouri )
Ethics Commission; SHERMAN “BILL” W. )
BIRKES, JR., in his official capacity as Vice- )
Chair of the Missouri Ethics Commission;          )
Defendant WAYNE HENKE, in his official            )
capacity as a Commissioner of the Missouri        )
Ethics Commission; Defendant                      )
ROBERT COOK, his official capacity as a           )
Commissioner of the Missouri Ethics               )
Commission; and HELENE J. FRISCHER, in )
her official capacity as a Commissioner of the )
Missouri Ethics Commission.                       )
                                                  )
                               Defendants.        )
_______________________________________)

                                   VERIFIED COMPLAINT

                                       INTRODUCTION

       The First and Fourteenth Amendments prohibit states from imposing waiting periods or

other temporal restrictions on constitutionally protected political expression and association. The

Missouri state constitution, Missouri code, and recently promulgated administrative regulations

require political committees to register with the Missouri Ethics Commission at least 60 days

before an election in which they wish to participate. A political committee formed within 60 days

                                                 1

          Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 1 of 34
of a Missouri state election is prohibited from either receiving contributions or making

expenditures in connection with that election. See MO. CONST. art. VIII, § 23, cl. 7(6)(c) (requiring

continuing committees to register with the Missouri Ethics Commission no later than 60 days

before a state primary or general election); Mo. Rev. Stat. § 130.011(10) (same); MO. CONST. art.

VIII, § 23, cl. 7(20) (same for state political action committees); 1 CSR 50-5.020(4)(A)-(B) (same

for committees domiciled in other states and other out-of-state committees). Collectively, these

provisions are referred to as the “Challenged Deadlines.”

       The U.S. Supreme Court has recognized that election-related expenditures constitute pure

speech and are subject to maximal First Amendment protection. See Buckley v. Valeo, 424 U.S.

1, 19-20 (1976) (per curiam). The challenged provisions of Missouri law make it unconstitutional

for people to decide, within two months of a state primary or general election, to join together to

pay for political flyers; mailers; newspaper, radio, or television advertisements; or other forms of

expression to express their political beliefs, support or oppose particular candidates, and attempt

to persuade voters.

       In Missourians v. Klahr, 892 F.3d 944 (8th Cir. 2018), the U.S. Court of Appeals for the

Eighth Circuit invalidated a materially indistinguishable deadline. The provisions in Klahr

required “campaign committees” formed solely to support or oppose a ballot initiative or public

referendum to register at least 30 days before the election. Mo. Rev. Code § 130.011(8); accord

MO. CONST. art. VIII, § 23, cl. 6(a). They prohibited campaign committees that failed to register

by the deadline from making contributions or expenditures in connection with that election. Id.

The Eighth Circuit held that these deadlines violated the First and Fourteenth Amendments

because they “indiscriminately prohibit[] (or substantially burden[]) speech by individuals or

groups who did not form a campaign committee by the 30-day deadline.” Klahr, 892 F.3d at 952.



                                                 2

          Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 2 of 34
         Other courts have similarly struck down other comparable deadlines and waiting periods

for political expression and other activities. Watchtower Bible & Tract Soc’y of N.Y., Inc. v. Vill.

of Stratton, 536 U.S. 150, 167 (2002) (invalidating ordinance that required people to wait until a

license was issued before they engaged in door-to-door solicitations, including for political or

religious reasons); Catholic Leadership Coal. v. Reisman, 764 F.3d 409 (5th Cir. 2014)

(prohibiting a new political committee from raising or spending more than a total of $500 within

60 days of its creation); Family PAC v. McKenna, 685 F.3d 800, 811-14 (9th Cir. 2012)

(invalidating prohibition on contributions exceeding $5,000 to ballot measure committees made

within 21 days of an election). This Court should likewise invalidate Missouri’s remaining

statutory waiting periods on political expression which burden the plaintiffs’ political activities.

         Plaintiff MAKE LIBERTY WIN is a federal political committee that, on June 30, 2020,

formed a state political committee, MAKE LIBERTY WIN – FEDERAL COMMITTEE,1 to be

able to legally make independent expenditures in support of candidates running in the August 4,

2020 Missouri primary elections for the Missouri state House of Representatives and Senate.

Because MAKE LIBERTY WIN – FEDERAL COMMITTEE was formed less than 60 days before

the primary, the Missouri Constitution, state law, and state code of administrative regulations

prohibit it from raising any funds or making any expenditures in connection with that election.

Such a blatant categorical prohibition on political expression is constitutionally intolerable.

         Plaintiff GREAT AMERICA PAC is a federal political committee that, in mid-July 2020,

decided that it also wished to make independent expenditures in support of candidates running in

the August 4, 2020 Missouri primary elections for the Missouri House and Senate. Because the

60-day deadline had already passed, however, it is unable to legally do so. GREAT AMERICA


1
  The name of the state committee was intended to emphasize the fact that it was connected with, and an activity of,
the federal committee.

                                                         3

           Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 3 of 34
PAC therefore has been unconstitutionally chilled from creating a Missouri state political

committee to make constitutionally protected independent expenditures in the upcoming elections.

The Constitution does not permit the State of Missouri to impose such waiting periods and

deadlines for political speech and association.

                                 JURISDICTION AND VENUE

       1.       This Court has subject-matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1331 because it presents federal questions arising under the U.S. Constitution.

       2.       The Western District of Missouri is the proper venue for this lawsuit pursuant to 28

U.S.C. § 1391(b)(1)-(2) because Defendant ELIZABETH L. ZIEGLER resides and works in this

district, and a substantial part of the events giving rise to this claim occurred here.

                                                PARTIES

       3.       Plaintiff MAKE LIBERTY WIN is an unauthorized, non-connected hybrid federal

political action committee registered with the FEC (FEC ID #C00731133). Its primary place of

business is in Alexandria, Virginia. Its Treasurer is Dan Backer, a Virginia resident. Over the past

year, it has raised over $1.3 million.

       4.       Plaintiff MAKE LIBERTY WIN – FEDERAL COMMITTEE is a Missouri state

continuing committee and political action committee established by MAKE LIBERTY WIN to

comply with Missouri law. Its primary place of business is in Jefferson City, Missouri. Its

Treasurer is Stephanie Bell, a Missouri resident.

       5.       Plaintiff GREAT AMERICA PAC is an unauthorized, non-connected hybrid

federal political action committee registered with the FEC (FEC ID #C00608489). Its primary

place of business is in Alexandria, Virginia. Its Treasurer is Dan Backer, a Virginia resident. Over

the past year, it has raised over $5 million.



                                                   4

            Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 4 of 34
       6.       Defendant ELIZABETH L. ZIEGLER is sued in her official capacity as the

Executive Director of the Missouri Ethics Commission (“Commission”). Her primary place of

business and headquarters of operations as the Executive Director is in Jefferson City, Missouri.

       7.       Defendant CHERYL D.S. WALKER is sued in her official capacity as the Chair of

the Commission. Her primary place of business and headquarters of operations as a Commissioner

is in Jefferson City, Missouri.

       8.       Defendant SHERMAN “BILL” W. BIRKES, JR. is sued in his official capacity as

Vice-Chair of the Commission. His primary place of business and headquarters of operations as

a Commissioner is in Jefferson City, Missouri.

       9.       Defendant WAYNE HENKE is sued in his official capacity as a Commissioner of

the Commission. His primary place of business and headquarters of operations as a Commissioner

is in Jefferson City, Missouri.

       10.      Defendant ROBERT COOK is sued in his official capacity as a Commissioner of

the Commission. His primary place of business and headquarters of operations as a Commissioner

is in Jefferson City, Missouri. See Mo. Rev. Stat. § 27.010.

       11.      Defendant HELENE J. FRISCHER is sued in her official capacity as a

Commissioner of the Commission. Her primary place of business and headquarters of operations

as a Commissioner is in Jefferson City, Missouri.




                                                 5

            Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 5 of 34
                            BACKGROUND LEGAL PROVISIONS

       12.       Missouri’s campaign finance system arises from a combination of constitutional,

statutory, and regulatory provisions.

Background Definitions

       13.       The term “election” includes any primary or general election for public office. A

primary election and the succeeding general election shall be considered separate elections. MO.

CONST. art. VIII, § 23, cl. 7(7); accord Mo. Rev. Stat. § 130.011(15).

       14.       A “contribution” includes, in relevant part, a payment, gift, or donation of money

or anything of value “for the purpose of supporting or opposing the nomination or election of any

candidate for public office.” MO. CONST. art. VIII, § 23, cl. 7(7); accord Mo. Rev. Stat.

§ 130.011(12).

       15.       An “expenditure” includes, in relevant part, a payment of money or anything of

value “for the purpose of supporting or opposing the nomination or election of any candidate for

public office . . . or for the support of any committee which in turn supports or opposes any

candidate.” It includes, but is not limited to, the “purchase of goods, services, property, facilities

or anything of value” in connection with a Missouri election. MO. CONST. art. VIII, § 23, cl. 7(12);

accord Mo. Rev. Stat. § 130.011(16).

       16.       The term “person” includes, in relevant part, any individual, group, or committee.

MO. CONST. art. VIII, § 23, cl. 7(19); accord Mo. Rev. Stat. § 130.011(22).

       17.       A “committee,” in relevant part, is a person or group of people who “accepts

contributions or makes expenditures” for the “primary or incidental purpose of influencing” voters

concerning a Missouri candidate’s nomination or election. MO. CONST. art. VIII, § 23, cl. 7(4);

accord Mo. Rev. Stat. § 130.011(9).



                                                  6

          Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 6 of 34
       18.     One type of committee is a “continuing committee” (also sometimes referred to as

a “committee of continuing existence”). A “continuing committee” is a committee which:

               a.      is not formed, controlled, or directed by a candidate;

               b.      is neither a “candidate committee” nor “campaign committee” (which deal

with ballot questions and public initiatives); and

               c.      has the primary or incidental purpose of receiving contributions or making

expenditures to influence or attempt to influence the action of voters in elections, regardless of

whether the identity of the candidates who will be running in an election have been determined.

MO. CONST. art. VIII, § 23, cl. 7(6)(c); accord Mo. Rev. Stat. § 130.011(10); 1 CSR 50-

5.010(1)(D).

       19.     Plaintiffs are continuing committees because one of their incidental purposes is

influencing voters concerning the 2020 primary election; they are not formed, controlled, or

directed by candidates; and they do not qualify as candidate or campaign committees.

       20.     One type of continuing committee is a “political action committee” (or “PAC”). A

political action committee is defined as a continuing committee that is not a candidate committee,

political party committee, campaign committee, exploratory committee, or debt service committee.

MO. CONST. art. VIII, § 23, cl. 7(20).

       21.     Plaintiffs are PACs because they are continuing committees that do not qualify as

candidate committees, political party committees, campaign committees, exploratory committees,

or debt service committees.

The Missouri Constitution’s and Missouri Code’s
Committee Registration Deadlines and Other Reporting Provisions

       22.     The Missouri Constitution’s Continuing Committee Deadline specifies that a

continuing committee “shall be formed no later than sixty days prior to the election for which the

                                                 7

          Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 7 of 34
committee receives contributions or makes expenditures.” MO. CONST. art. VIII, § 23, cl. 7(6)(c).

The Missouri Code reiterates this deadline. Mo. Rev. Stat. § 130.011(10). Plaintiffs challenge the

constitutionality of the Continuing Committee Deadline.

        23.     The Missouri Constitution’s PAC Deadline specifies that a PAC “shall be formed

no later than sixty days prior to the election for which the committee receives contributions or

makes expenditures.”       MO. CONST. art. VIII, § 23, cl. 7(20).           Plaintiffs challenge the

constitutionality of the PAC Deadline.

        24.     The Missouri Constitution further provides that neither state candidates nor state

political committees may accept contributions from an out-of-state committee unless that out-of-

state committee has filed a statement of organization or alternative reports. MO. CONST. art. VIII,

§ 23, cl. 3(11); accord Mo. Rev. Stat. § 130.031(7). The plaintiffs in this case are legally ineligible

to file alternative reports in lieu of statements of organization.

        25.     In addition, the Missouri Constitution provides that:

                a.      a Missouri state candidate may not accept contributions from a federal PAC

unless the federal PAC files “the same financial disclosure reports that would be required of a

Missouri political action committee,” MO. CONST. art. III, § 2(f); and

                b.      a Missouri state PAC may receive contributions from federal PACs, but not

other state PACs. id. art. VIII, § 23, cl. 3(12).

The Missouri Constitution’s and State Code’s Enforcement Provisions

        26.     Any person who makes or accepts a contribution in violation of MO. CONST. art.

VIII, § 23’s restrictions, or violates MO. CONST. art. VIII, § 23’s reporting requirements are subject

to civil penalties of between two and five times the amount of any contributions involved. Id. art.

VIII, § 23, cl. 5.



                                                    8

          Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 8 of 34
        27.     The statute of limitations for any violation of MO. CONST. art. VIII, § 23 is three

years. Id. art. VIII, § 23, cl. 6(2).

        28.     Any person who purposely violates MO. CONST. art. VIII, § 23, cl. 3 is guilty of a

class A misdemeanor. See MO. CONST. art. VIII, § 23, cl. 6(1).

        29.     State law further provides that any person who makes contributions or expenditures

in violation of chapter 130 of the code “shall be held liable” for civil penalties equaling the amount

of that contribution or expenditure. Mo. Rev. Stat. § 130.072. The Commission may also impose

fees of up to $1,000 or double the amount involved in the violation. Id. § 105.961.4(6).

The Missouri Code of State Regulations’ Committee Registration Deadlines

        30.     State regulations recognize additional types of political committees, including:

                a.      “Federal political action committee” (hereafter, “Federal PAC”) is defined

as a political committee registered under 52 U.S.C. § 30104(4) of the Federal Election Campaign

Act (“FECA”)—which means it is organized primarily to influence federal elections—that not

authorized by a candidate or political party. 1 CSR 50-5.010(1)(B).

                b.      “Committee domiciled outside of this state” (i.e., a Non-Domiciliary

Committee”) is defined as a Federal PAC or political committee registered in another state. 1 CSR

50-5.010(1)(A).

                c.      “Out-of-state committee” is defined as a Federal PAC or political

committee registered in another state (i.e., a “committee domiciled out of this state) which makes

contributions or expenditures to support or oppose candidates in Missouri. 1 CSR 50-5.010(1)(F).

        31.     Plaintiffs qualify as Federal PACs, committees domiciled outside of this state, and

out-of-state committees under these definitions.




                                                   9

          Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 9 of 34
       32.     The Missouri Code of State Regulations’ Registration Requirement states that

Non-Domiciliary Committees and out-of-state committees must register as Missouri continuing

committees/PACs when their aggregate contributions or expenditures reach $1,500. 1 CSR 50-

5.020(2).

       33.     Any committee subject to the Regulation Requirement must appoint a treasurer who

is a Missouri resident and establish a depository account in Missouri. 1 CSR 50-5.020(4)(A)-(B).

       34.     The Missouri Code of State Regulations’ Non-Domiciliary/Out-of-State

Committee Registration Deadline requires any committee subject to the Regulation Requirement

to file a statement of organization identifying itself as a Missouri continuing committee/PAC “no

later than sixty (60) days prior to the election for which the committee receives contributions or

make[s] expenditures and prior to making a contribution or expenditure in the State of Missouri.”

1 CSR 50-5.020(4)(A)-(B).

       35.     The administrative code goes on to expressly emphasize that Federal PACs that

also qualify as Missouri continuing committee/PACs are subject to these requirements. 1 CSR 50-

5.020(6).

       36.     All committees required to register under these regulations are also subject to

reporting and recordkeeping requirements under state law. 1 CSR 50-5.020(7).

       37.     These regulations entered into effect on August 18, 2018. See Mo. Ethics Comm’n,

New Regulations Concerning Out-of-State Committees and Federal PACs (June 21, 2018),

https://www.mec.mo.gov/WebDocs/Other/New%20Regulations%20OOS%20Committees%20F

ederal%20PACS.pdf. The regulations entered into effect after the Eight Circuit’s ruling in

Missourians v. Klahr, 892 F.3d 944 (8th Cir. 2018), demonstrating that the Commission intends

to enforce them despite Klahr.



                                               10

         Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 10 of 34
          THE EIGHTH CIRCUIT STRUCK DOWN THE CLOSELY RELATED
            REGISTRATION DEADLINE FOR CAMPAIGN COMMITTEES

       38.      In Missourians for Fiscal Accountability v. Klahr, 892 F.3d 944 (8th Cir. 2018),

the U.S. Court of Appeals for the Eighth Circuit struck down a substantive similar, closely related

registration deadline for “campaign committees” rather than continuing committees or PACs.

       39.     A “campaign committee” is a committee that:

               a.      Is not a candidate committee;

               b.      Receives contributions or makes expenditures; and

               c.      Has the sole purpose of supporting or opposing qualification and passage of

one or more ballot measures or the retention of judges. MO. CONST. art. VIII, § 23, cl. 7(6)(a);

accord Mo. Rev. Stat. § 130.011(3).

       40.      Campaign committees are similar to continuing committees and PACs, except they

are formed exclusively to engage in public advocacy concerning ballots questions and initiatives,

whereas the latter are formed to make contributions and engage in public advocacy concerning the

election of candidates for state and local office, as well.

       41.     The Missouri Constitution and Missouri Code created a Campaign Committee

Registration Deadline providing that a campaign committee “shall be formed not later than thirty

days prior to the election or which the committee receives contributions or makes expenditures.”

MO. CONST. art. VIII, § 23, cl. 7(6)(a); accord Mo. Rev. Stat. § 130.011(3). A campaign committee

that did not register more than 30 days before a state election was prohibited from receiving

contributions or making expenditures in connection with that election. Id.

       42.     The U.S. Court of Appeals for the Eighth Circuit held that the Campaign Committee

Registration Deadline was unconstitutional.




                                                  11

         Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 11 of 34
       43.      In Klahr, a campaign committee registered with the Commission 13 days before

the November 2014 general election. Klahr, 892 F.3d at 948. It wished to receive contributions

and make expenditures in connection with a proposition on the ballot. Id.

       44.     The district court entered a temporary restraining order prohibiting the Commission

from enforcing the deadline against the campaign committee.           See Missourians for Fiscal

Accountability v. Klahr, No. 14-4287-CV-C-ODS, 2014 U.S. Dist. LEXIS 155163 (W.D. Mo.

Nov. 2, 2014). The district court later went on to hold that the deadline and waiting period were

an unconstitutional “blackout period” that could not survive strict scrutiny. Missourians for Fiscal

Accountability v. Klahr, No. 14-1487-CV-ODS, 2017 U.S. Dist. LEXIS 1748, at *8-9 (W.D. Mo.

Jan. 5, 2017), aff’d, 892 F.3d 944.

       45.      The Eighth Circuit recognized that the Campaign Committee Registration

Deadline “prohibits those who do not form a campaign committee 30 days before the election from

speaking.” Klahr, 892 F.3d at 949. It rejected the Commission’s argument that the deadline was

merely a “disclosure law’ subject to intermediate scrutiny, since it “prohibits speech even if the

individual or group or willing to register, report information, keep necessary records, and take

organizational steps.” Id. at 950.

       46.     The Eight Circuit further held that a Commission determination that a committee

has violated the Campaign Committee Registration Deadline “could damage a campaign

committee’s speech and denigrate its officers and members.” Id. at 951.

       47.     The court declared, “The formation deadline indiscriminately prohibits (or

significantly burdens) speech by individuals or groups who did not form a campaign committee

by the 30-day deadline.” Id. at 952. The burden was especially substantial since many people and

groups might not realize that they wished to engage in political expression until an election is



                                                12

         Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 12 of 34
imminent. Id. It concluded, “Due to its burden on speech and its modest effect on preventing

circumvention of the disclosure regime, the formation deadline is not narrowly tailored.” Id at 953.

         48.   The Campaign Committee Deadline that the Eighth Circuit invalidated in Klahr is

materially indistinguishable from the deadlines at issue in this case: the Continuing Committee

Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c); Mo. Rev. Stat. § 130.011(10); PAC Deadline,

MO. CONST. art. VIII, § 23, cl. 7(20); and Non-Domiciliary/Out-of-State Committee Registration

Deadline, 1 CSR 50-5.020(4)(A)-(B).

         49.   The deadlines challenged in this case, like the Campaign Committee Deadline, are

not mere disclosure requirements. Rather, like the Campaign Committee Deadline, they establish

an even lengthier “blackout period” for committees that do not register at least 60 days before the

deadline; carry the potential of fines and public reprobation for violators; and prohibit or

substantially burden political association and speech.

        MAKE LIBERTY WIN & MAKE LIBERTY WIN – FEDERAL COMMITTEE

         50.   Plaintiff MAKE LIBERTY WIN is a federal political action committee. It is

prohibited from directly spending more than $1,500 of its own funds in connection with Missouri

state elections. See Mo. Admin. Code § 50-5.020(2). Rather, to be able to afford nearly any

expenditure, MAKE LIBERTY WIN was required to form a Missouri continuing committee /

PAC. Id.

         51.   In late June 2020, MAKE LIBERTY WIN decided it wished to express its political

views by making expenditures in connection with several primary elections for the Missouri House

of Representatives and Senate this year.

         52.   Primary elections for the Missouri House and Senate are scheduled for August 4,

2020.



                                                13

          Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 13 of 34
       53.      On June 30, 2020, MAKE LIBERTY WIN filed a Statement of Organization with

the Commission establishing Plaintiff MAKE LIBERTY WIN – FEDERAL COMMITTEE, a

Missouri state continuing committee that also qualifies as a Missouri state PAC. As required by

state law, MAKE LIBERTY WIN – FEDERAL COMMITTEE establishes a depository account

in a Missouri bank and has a Missouri resident, Stephanie Bell, as its Treasurer.

       54.     A true and complete copy of the Statement of Organization for MAKE LIBERTY

WIN – FEDERAL COMMITTEE is appended to this Verified Complaint as Exhibit 1.

       55.     Because MAKE LIBERTY WIN – FEDERAL COMMITTEE was formed less than

60 days before the August 4 primary elections, the Continuing Committee Deadline, MO. CONST.

art. VIII, § 23, cl. 7(6)(c); Mo. Rev. Stat. § 130.011(10); PAC Deadline, MO. CONST. art. VIII,

§ 23, cl. 7(20); and Non-Domiciliary/Out-of-State Committee Registration Deadline, 1 CSR 50-

5.020(4)(A)-(B), all prohibit it from raising or spending money in connection with those elections.

       56.     MAKE LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL COMMITTEE

were aware of Missouri’s substantial legal impediments to their constitutionally protected political

expression and association. The threat of financial sanctions from the Commission, administrative

proceedings before the Commission, and the resulting public sanction and approbation chilled

MAKE LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL COMMITTEE and caused

them to delay for several days before proceeding with their political activities in Missouri.

       57.     It was not until several days later that MAKE LIBERTY WIN and MAKE

LIBERTY WIN – FEDERAL COMMITTEE came to recognize the strength of their constitutional

objections to this unconstitutional scheme. Throughout that time, their political expression was

unconstitutionally chilled.




                                                14

         Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 14 of 34
       58.      On July 6, 2020, canvassers for MAKE LIBERTY WIN – FEDERAL

COMMITTEE began going door-to-door in various neighborhoods throughout Missouri to speak

with voters about candidates running in the Primary and distribute the committee’s literature.

       59.      On July 9, 2020, MAKE LIBERTY WIN transferred $275,000 to MAKE

LIBERTY WIN – FEDERAL COMMITTEE to subsidize the cost of the committee’s canvassing

efforts through the election.

       60.      MAKE LIBERTY WIN – FEDERAL COMMITTEE made an expenditure of

$274,955.15 to PAC Management Services to pay for the committee’s extensive door-to-door

canvassing throughout key legislative districts in the state and the production of literature in

support of the following candidates: Chris Sandler (33rd House District); Bishop Davidson (130th

House District); Will Perry (148th House District); Bryant Wolfin (116th House District); Michael

Davis (56th House District); Ryan Jones (115th House District); Chris Beyer (62nd House

District); Tina Goodrick (9th House District); Mike Moon (29th Senate District); Brian Seitz

(156th House District); and Janet Holden (143rd House District).

       61.      MAKE LIBERTY WIN – FEDERAL PAC has already filed disclosure reports with

the Commission, and will continue to do so over the upcoming days and weeks as required by

Missouri law.

       62.      On July 15, 2020, MAKE LIBERTY WIN – FEDERAL PAC filed a full disclosure

report concerning the contributions it received and expenditures it made as of that date.

       63.      On or before July 27, 2020, MAKE LIBERTY WIN – FEDERAL PAC will file an

“8 Day Before Report” disclosing all of its activity between July 1 and July 23, pursuant to Mo.

Rev. Stat. § 130.046(1)(1).




                                                15

         Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 15 of 34
       64.     If MAKE LIBERTY WIN – FEDERAL PAC receives a contribution exceeding

$250 between July 24 and August 3, 2020, it will file a “Late Contribution Report” with the

Commission.

       65.     If MAKE LIBERTY WIN – FEDERAL PAC makes expenditures totaling more

than $250 between July 24, 2020 and August 3, 2020, it will file a Late Expenditure Report with

the Commission within 24 hours, pursuant to Mo. Rev. Stat. § 130.046(3)(2).

       66.     Finally, on or before September 3, 2020, it will file a “30 Day After Report”

disclosing all activity between the date of its last full disclosure report and August 29, 2020.

       67.     MAKE LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL COMMITTEE

face—and until the expiration of the statute of limitations will continue to face—the threat of

financial sanctions from the Commission, administrative proceedings before the Commission, and

the resulting public sanction and approbation. Thus, neither the occurrence of the 2020 primary

or general election will moot their claims.

       68.     Following either the 2020 general election or, depending on its results, the 2020

primary elections, MAKE LIBERTY WIN – FEDERAL COMMITTEE will discontinue

operations in Missouri, close its Missouri account, and file the necessary paperwork with the

Commission to dissolve itself, in order to avoid the costly and burdensome reporting requirements

that continued existence would entail.

       69.     A reasonable likelihood exists that MAKE LIBERTY WIN may decide within 60

days of a future Missouri primary or general election, however, that it wishes to accept

contributions and make expenditures in support of that election. Alternatively, MAKE LIBERTY

WIN – FEDERAL COMMITTEE may decide within 60 days of a future Missouri primary or

general election that it wishes to re-organize and be re-established as a state continuing committee



                                                 16

         Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 16 of 34
and state PAC to be able to accept contributions and make expenditures in support of that election.

Thus, should this case become moot while it is pending, the constitutional violations suffered by

MAKE LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL PAC are capable of repetition,

yet evading review—both for those plaintiffs and other similarly situated entities.

                                   GREAT AMERICA PAC

       70.     Plaintiff GREAT AMERICA PAC is a federal political action committee. It is

prohibited from directly spending more than $1,500 of its own funds in connection with Missouri

state elections. See Mo. Admin. Code § 50-5.020(2). Rather, to be able to afford nearly any

expenditure, it is required to form a Missouri continuing committee / PAC. Id.

       71.     In mid-July 2020, less than 60 days before the 2020 primary elections for the

Missouri House of Representatives and Senate, GREAT AMERICA PAC decided it wished to

express its political views by making expenditures in excess of $1,500 in connection with several

Missouri House and Senate primary elections for the Missouri House and Senate this year.

       72.     GREAT AMERICA PAC has been unconstitutionally chilled from forming a state

continuing committee or state PAC, or from otherwise making expenditures in excess of $1,500

in connection with the 2020 primary elections for the Missouri House and Senate by the

Continuing Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c); Mo. Rev. Stat.

§ 130.011(10); PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20); and Non-Domiciliary/Out-

of-State Committee Registration Deadline, 1 CSR 50-5.020(4)(A)-(B).

       73.     In order to avoid the substantial possibility of financial sanctions from the

Commission, administrative proceedings before the Commission, and the resulting public sanction

and approbation from violating those deadlines, GREAT AMERICA PAC has refrained from




                                                17

         Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 17 of 34
directly or indirectly making its intended independent expenditures in connection with the 2020

primary elections for the Missouri House and Senate.

        74.     GREAT AMERICA PAC is completely prohibited from spending more than

$1,500—either itself or through a state political committee—to engage in pure speech to express

its views concerning, persuade voters with regard to, or support candidates in the August 4, 2020

primary elections.

        75.      GREAT AMERICA PAC wishes to make—and, but for the Challenged Deadlines,

would have already made—expenditures exceeding $1,500 in connection with races for candidates

supporting its conservative values, including Chris Sandler (33rd House District); Bishop

Davidson (130th House District); Will Perry (148th House District); Bryant Wolfin (116th House

District); Michael Davis (56th House District); Ryan Jones (115th House District); Chris Beyer

(62nd House District); Tina Goodrick (9th House District); Mike Moon (29th Senate District);

Brian Seitz (156th House District); and Janet Holden (143rd House District).

        76.     A reasonable likelihood exists that GREAT AMERICA PAC may decide within 60

days of a future Missouri primary or general election, however, that it wishes to accept

contributions and make expenditures in support of that election. Thus, should this case become

moot while it is pending, the constitutional violations suffered by GREAT AMERICA PAC are

capable of repetition, yet evading review—both for those plaintiffs and other similarly situated

entities.

                         GENERAL 42 U.S.C. § 1983 ALLEGATIONS

        77.      At all relevant times, Defendants are, and have been, acting under color of Missouri

law—specifically, the Missouri Constitution, Missouri Revised Statutes, and Missouri

Administrative Regulations.



                                                 18

            Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 18 of 34
        78.     Plaintiffs are persons within the jurisdiction of the United States.

        79.     The First Amendment is incorporated and enforceable against the states and state

officials through the Due Process Clause of the Fourteenth Amendment.

                                      CAUSES OF ACTION

                                          COUNT I
         First and Fourteenth Amendment Facial Challenge Under 42 U.S.C. § 1983
                          to the Continuing Committee Deadline,
           MO. CONST. art. VIII, § 23, cl. 7(6)(c) and Mo. Rev. Stat. § 130.011(10)
                          By All Plaintiffs Against All Defendants

        80.     Plaintiffs hereby re-allege and incorporate by reference the preceding paragraphs

as if fully set forth herein.

        81.     The Continuing Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and

Mo. Rev. Stat. § 130.011(10), is facially unconstitutional. It either has no valid applications, or is

unconstitutional across a broad swath of applications. 42 U.S.C. § 1983 prohibits Defendants from

enforcing the deadline against Plaintiffs or any other people or entities.

        82.     Defendants are legally responsible for enforcing the Continued Committee

Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and Mo. Rev. Stat. § 130.011(10).

        83.     Plaintiff MAKE LIBERTY WIN formed MAKE LIBERTY WIN – FEDERAL

COMMITTEE and registered it as a Missouri continuing committee to accept contributions and

make expenditures in connection with the August 2020 primary elections for the Missouri House

and Senate less than 60 days before those elections.

        84.     The substantial likelihood of Defendants enforcing the Continued Committee

Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and Mo. Rev. Stat. § 130.011(10), against

Plaintiffs MAKE LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL COMMITTEE




                                                  19

          Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 19 of 34
substantially burdens, and would burden, their First Amendment rights of political expression and

association.

       85.     Plaintiffs MAKE LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL

COMMITTEE face the prospect of fines, the cost and expense of administrative proceedings, and

public embarrassment if the Committee takes official action against it for making expenditures in

connection with the Missouri House and Senate primary elections despite forming and registering

with the Commission less than 60 days before those elections.

       86.     The substantial threat of Defendants enforcing the Continued Committee Deadline,

MO. CONST. art. VIII, § 23, cl. 7(6)(c) and Mo. Rev. Stat. § 130.011(10), against Plaintiff GREAT

AMERICA PAC has substantially burdened and chilled its exercise of its First Amendment rights

of political expression and association. Plaintiff GREAT AMERICA PAC has refrained from

forming a state continuing committee through which to make independent expenditures in

connection with Missouri House and Senate races, because doing so would violate these

provisions.

       87.      The Continued Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and

Mo. Rev. Stat. § 130.011(10), is an unconstitutional waiting period for engaging in constitutionally

protected acts of political expression and association, including the independent expenditure of

more than $1,500 by a political committee with regard to Missouri state elections.

       88.     The Continued Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and

Mo. Rev. Stat. § 130.011(10), is an unconstitutional prior restraint on speech in that it categorically

prohibits state continuing committees that form within 60 days of a state election from spending

more than $1,500 on political communications regarding that election.




                                                  20

         Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 20 of 34
        89.     The Continued Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and

Mo. Rev. Stat. § 130.011(10), substantially burdens Plaintiffs’ First Amendment rights and chills

their First Amendment activities, yet does not further important or compelling state interests, and

is neither reasonably well tailored nor closely tailored toward promoting any such interests. The

provision survives neither intermediate nor strict scrutiny.

WHEREFORE Plaintiffs are entitled to judgment on their claim under 42 U.S.C. § 1983 that the

Continued Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and Mo. Rev. Stat.

§ 130.011(10), facially violates the First and Fourteenth Amendment of the U.S. Constitution.

                                          COUNT II
      First and Fourteenth Amendment As-Applied Challenge Under 42 U.S.C. § 1983
                          to the Continuing Committee Deadline,
            MO. CONST. art. VIII, § 23, cl. 7(6)(c) and Mo. Rev. Stat. § 130.011(10)
                          By All Plaintiffs Against All Defendants

        90.     Plaintiffs hereby re-allege and incorporate by reference the preceding paragraphs

as if fully set forth herein.

        91.     The Continuing Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and

Mo. Rev. Stat. § 130.011(10), is unconstitutional as applied to federal PACs like Plaintiffs that do

not decide to make expenditures, attempt to influence voters, or engage in public communications

to support or oppose a candidate in, a Missouri election until less than 60 days before that election.

42 U.S.C. § 1983 prohibits Defendants from enforcing the deadline against Plaintiffs or any other

similarly situated people or entities.

        92.     Defendants are legally responsible for enforcing the Continued Committee

Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and Mo. Rev. Stat. § 130.011(10).

        93.     Plaintiff MAKE LIBERTY WIN formed MAKE LIBERTY WIN – FEDERAL

COMMITTEE and registered it as a Missouri continuing committee to accept contributions and



                                                 21

          Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 21 of 34
make expenditures in connection with the August 2020 primary elections for the Missouri House

and Senate less than 60 days before those elections.

       94.     The substantial likelihood of Defendants enforcing the Continued Committee

Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and Mo. Rev. Stat. § 130.011(10), against

Plaintiffs MAKE LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL COMMITTEE

substantially burdens, and would burden, their First Amendment rights of political expression and

association.

       95.     Plaintiffs MAKE LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL

COMMITTEE face the prospect of fines, the cost and expense of administrative proceedings, and

public embarrassment if the Committee takes official action against it for making expenditures in

connection with the Missouri House and Senate primary elections despite forming and registering

with the Commission less than 60 days before those elections.

       96.     The substantial threat of Defendants enforcing the Continued Committee Deadline,

MO. CONST. art. VIII, § 23, cl. 7(6)(c) and Mo. Rev. Stat. § 130.011(10), against Plaintiff GREAT

AMERICA PAC has substantially burdened and chilled its exercise of its First Amendment rights

of political expression and association. Plaintiff GREAT AMERICA PAC has refrained from

forming a state continuing committee through which to make independent expenditures in

connection with Missouri House and Senate races, because doing so would violate these

provisions.

       97.     The Continued Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and

Mo. Rev. Stat. § 130.011(10), is an unconstitutional waiting period for engaging in constitutionally

protected acts of political expression and association, including the independent expenditure of

more than $1,500 by a political committee with regard to Missouri state elections.



                                                22

         Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 22 of 34
        98.     The Continued Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and

Mo. Rev. Stat. § 130.011(10), is an unconstitutional prior restraint on speech in that it categorically

prohibits state continuing committees that form within 60 days of a state election from spending

more than $1,500 on political communications regarding that election.

        99.     The Continued Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and

Mo. Rev. Stat. § 130.011(10), substantially burdens Plaintiffs’ First Amendment rights and chills

their First Amendment activities, yet does not further important or compelling state interests, and

is neither reasonably well tailored nor closely tailored toward promoting any such interests. The

deadline survives neither intermediate nor strict scrutiny.

WHEREFORE Plaintiffs are entitled to judgment on their claim under 42 U.S.C. § 1983 that the

Continued Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c) and Mo. Rev. Stat.

§ 130.011(10), violates the First and Fourteenth Amendment of the U.S. Constitution as applied

to entities that do not decide to make expenditures, attempt to influence voters, or engage in public

communications to support or oppose a candidate in, a Missouri election until less than 60 days

before that election.

                                          COUNT III
         First and Fourteenth Amendment Facial Challenge Under 42 U.S.C. § 1983
                  to the PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20)
                           By All Plaintiffs Against All Defendants

        100.    Plaintiffs hereby re-allege and incorporate by reference the preceding paragraphs

as if fully set forth herein.

        101.     The PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20), facially violates the First

and Fourteenth Amendments to the U.S. Constitution. It either has no valid applications, or is

unconstitutional across a broad swath of applications. 42 U.S.C. § 1983 prohibits Defendants from

enforcing them against Plaintiffs or any other people or entities.

                                                  23

          Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 23 of 34
        102.    Defendants are legally responsible for enforcing the PAC Deadline, MO. CONST.

art. VIII, § 23, cl. 7(20).

        103.    Plaintiff MAKE LIBERTY WIN formed MAKE LIBERTY WIN – FEDERAL

COMMITTEE and registered it as a Missouri PAC to accept contributions and make expenditures

in connection with the August 2020 primary elections for the Missouri House and Senate less than

60 days before those elections.

        104.    The substantial likelihood of Defendants enforcing the PAC Deadline, MO. CONST.

art. VIII, § 23, cl. 7(20), against Plaintiffs MAKE LIBERTY WIN and MAKE LIBERTY WIN –

FEDERAL COMMITTEE substantially burdens, and would burden, their First Amendment rights

of political expression and association.

        105.    Plaintiffs MAKE LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL

COMMITTEE face the prospect of fines, the cost and expense of administrative proceedings, and

public embarrassment if the Committee takes official action against it for making expenditures in

connection with the Missouri House and Senate primary elections despite forming and registering

with the Commission less than 60 days before those elections.

        106.    The substantial threat of Defendants enforcing the PAC Deadline, MO. CONST. art.

VIII, § 23, cl. 7(20), against Plaintiff GREAT AMERICA PAC has substantially burdened and

chilled its exercise of its First Amendment rights of political expression and association. Plaintiff

GREAT AMERICA PAC has refrained from forming a state continuing committee through which

to make independent expenditures in connection with Missouri House and Senate races, because

doing so would violate the deadline.

        107.     The PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20), establishes an

unconstitutional waiting period for engaging in constitutionally protected acts of political



                                                 24

          Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 24 of 34
expression and association, including the independent expenditure of more than $1,500 by a

political committee with regard to Missouri state elections.

        108.    The PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20), is an unconstitutional

prior restraint on speech because it categorically prohibits state PACs that form within 60 days of

a state election from spending more than $1,500 on political communications regarding that

election.

        109.    The PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20), substantially burdens

Plaintiffs’ First Amendment rights and chill their First Amendment activities, yet does not further

important or compelling state interests, and is neither reasonably well tailored nor closely tailored

toward promoting any such interests. The provision survives neither intermediate nor strict

scrutiny.

WHEREFORE Plaintiffs are entitled to judgment on their claim under 42 U.S.C. § 1983 that the

PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20), facially violates the First and Fourteenth

Amendment of the U.S. Constitution.

                                         COUNT IV
      First and Fourteenth Amendment As-Applied Challenge Under 42 U.S.C. § 1983
                 to the PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20)
                          By All Plaintiffs Against All Defendants

        110.     Plaintiffs hereby re-allege and incorporate by reference the preceding paragraphs

as if fully set forth herein.

        111.    The PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20), is unconstitutional as

applied to federal PACs like Plaintiffs that do not decide to make expenditures, attempt to influence

voters, or engage in public communications to support or oppose a candidate in, a Missouri election

until less than 60 days before that election. 42 U.S.C. § 1983 prohibits Defendants from enforcing

them against Plaintiffs or any other similarly situated people or entities.

                                                 25

            Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 25 of 34
        112.    Defendants are legally responsible for enforcing the PAC Deadline, MO. CONST.

art. VIII, § 23, cl. 7(20).

        113.    Plaintiff MAKE LIBERTY WIN formed MAKE LIBERTY WIN – FEDERAL

COMMITTEE and registered it as a Missouri PAC to accept contributions and make expenditures

in connection with the August 2020 primary elections for the Missouri House and Senate less than

60 days before those elections.

        114.    The substantial likelihood of Defendants enforcing the PAC Deadline, MO. CONST.

art. VIII, § 23, cl. 7(20), against Plaintiffs MAKE LIBERTY WIN and MAKE LIBERTY WIN –

FEDERAL COMMITTEE substantially burdens, and would burden, their First Amendment rights

of political expression and association.

        115.    Plaintiffs MAKE LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL

COMMITTEE face the prospect of fines, the cost and expense of administrative proceedings, and

public embarrassment if the Committee takes official action against it for making expenditures in

connection with the Missouri House and Senate primary elections despite forming and registering

with the Commission less than 60 days before those elections.

        116.    The substantial threat of Defendants enforcing the PAC Deadline, MO. CONST. art.

VIII, § 23, cl. 7(20), against Plaintiff GREAT AMERICA PAC has substantially burdened and

chilled its exercise of its First Amendment rights of political expression and association. Plaintiff

GREAT AMERICA PAC has refrained from forming a state continuing committee through which

to make independent expenditures in connection with Missouri House and Senate races, because

doing so would violate the deadline.

        117.     The PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20), establishes an

unconstitutional waiting period for engaging in constitutionally protected acts of political



                                                 26

          Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 26 of 34
expression and association, including the independent expenditure of more than $1,500 by a

political committee with regard to Missouri state elections.

        118.     The PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20), is an unconstitutional

prior restraint on speech because it categorically prohibits state PACs that form within 60 days of

a state election from spending more than $1,500 on political communications regarding that

election.

        119.     The PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20), substantially burdens

Plaintiffs’ First Amendment rights and chill their First Amendment activities, yet does not further

important or compelling state interests, and is neither reasonably well tailored nor closely tailored

toward promoting any such interests. The provision survives neither intermediate nor strict

scrutiny.

WHEREFORE Plaintiffs are entitled to judgment on their claim under 42 U.S.C. § 1983 that the

PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20), violate the First and Fourteenth Amendment

of the U.S. Constitution as applied to entities that do not decide to make expenditures, attempt to

influence voters, or engage in public communications to support or oppose a candidate in, a

Missouri election until less than 60 days before that election.

                                            COUNT V
            First and Fourteenth Amendment Facial Challenge Under 42 U.S.C. § 1983
              to the Non-Domiciliary/Out-of-State Committee Registration Deadline,
                                    1 CSR 50-5.020(4)(A)-(B)
                             By All Plaintiffs Against All Defendants

        120.     Plaintiffs hereby re-allege and incorporate by reference the preceding paragraphs

as if fully set forth herein.

        121.     The Non-Domiciliary/Out-of-State Committee Registration Deadline, 1 CSR 50-

5.020(4)(A)-(B) facially violates the First and Fourteenth Amendments to the U.S. Constitution.



                                                 27

            Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 27 of 34
It either has no valid applications, or is unconstitutional across a broad swath of applications. 42

U.S.C. § 1983 prohibits Defendants from enforcing them against Plaintiffs or any other people or

entities.

        122.    Defendants were responsible for promulgating the Non-Domiciliary/Out-of-State

Committee Registration Deadline, 1 CSR 50-5.020(4)(A)-(B).

        123.    Defendants are legally responsible for enforcing the Non-Domiciliary/Out-of-State

Committee Registration Deadline, 1 CSR 50-5.020(4)(A)-(B)

        124.    Plaintiff MAKE LIBERTY WIN formed MAKE LIBERTY WIN – FEDERAL

COMMITTEE and registered it as a Missouri PAC to accept contributions and make expenditures

in connection with the August 2020 primary elections for the Missouri House and Senate less than

60 days before those elections.

        125.    The substantial likelihood of Defendants enforcing the Non-Domiciliary/Out-of-

State Committee Registration Deadline, 1 CSR 50-5.020(4)(A)-(B), against Plaintiffs MAKE

LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL COMMITTEE substantially burdens,

and would burden, their First Amendment rights of political expression and association.

        126.    Plaintiffs MAKE LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL

COMMITTEE face the prospect of fines, the cost and expense of administrative proceedings, and

public embarrassment if the Committee takes official action against it for making expenditures in

connection with the Missouri House and Senate primary elections despite forming and registering

with the Commission less than 60 days before those elections.

        127.    The substantial threat of Defendants enforcing the Non-Domiciliary/Out-of-State

Committee Registration Deadline, 1 CSR 50-5.020(4)(A)-(B), against Plaintiff GREAT

AMERICA PAC has substantially burdened and chilled its exercise of its First Amendment rights



                                                28

            Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 28 of 34
of political expression and association. Plaintiff GREAT AMERICA PAC has refrained from

forming a state continuing committee through which to make independent expenditures in

connection with Missouri House and Senate races, because doing so would violate these

provisions.

       128.    The Non-Domiciliary/Out-of-State Committee Registration Deadline, 1 CSR 50-

5.020(4)(A)-(B), establishes an unconstitutional waiting period for engaging in constitutionally

protected acts of political expression and association, including the independent expenditure of

more than $1,500 by a political committee with regard to Missouri state elections.

       129.    The Non-Domiciliary/Out-of-State Committee Registration Deadline, 1 CSR 50-

5.020(4)(A)-(B), is an unconstitutional prior restraint on speech because it categorically prohibits

state PACs that form within 60 days of a state election from spending more than $1,500 on political

communications regarding that election.

       130.    The Non-Domiciliary/Out-of-State Committee Registration Deadline, 1 CSR 50-

5.020(4)(A)-(B), substantially burdens Plaintiffs’ First Amendment rights and chill their First

Amendment activities, yet does not further important or compelling state interests, and is neither

reasonably well tailored nor closely tailored toward promoting any such interests. The provision

survives neither intermediate nor strict scrutiny.

WHEREFORE Plaintiffs are entitled to judgment on their claim under 42 U.S.C. § 1983 that the

Non-Domiciliary/Out-of-State Committee Registration Deadline, 1 CSR 50-5.020(4)(A)-(B),

facially violates the First and Fourteenth Amendment of the U.S. Constitution.




                                                 29

         Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 29 of 34
                                         COUNT VI
      First and Fourteenth Amendment As-Applied Challenge Under 42 U.S.C. § 1983
           to the Non-Domiciliary/Out-of-State Committee Registration Deadline,
                                 1 CSR 50-5.020(4)(A)-(B)
                          By All Plaintiffs Against All Defendants

        131.    Plaintiffs hereby re-allege and incorporate by reference the preceding paragraphs

as if fully set forth herein.

        132.    The Non-Domiciliary/Out-of-State Committee Registration Deadline, 1 CSR 50-

5.020(4)(A)-(B) violates the First and Fourteenth Amendments to the U.S. Constitution as applied

to entities that do not decide to make expenditures, attempt to influence voters, or engage in public

communications to support or oppose a candidate in, a Missouri election until less than 60 days

before that election. 42 U.S.C. § 1983 prohibits Defendants from enforcing this provision against

Plaintiffs or any other similarly situated people or entities.

        133.    Defendants were responsible for promulgating the Non-Domiciliary/Out-of-State

Committee Registration Deadline, 1 CSR 50-5.020(4)(A)-(B).

        134.    Defendants are legally responsible for enforcing the Non-Domiciliary/Out-of-State

Committee Registration Deadline, 1 CSR 50-5.020(4)(A)-(B).

        135.    Plaintiff MAKE LIBERTY WIN formed MAKE LIBERTY WIN – FEDERAL

COMMITTEE and registered it as a Missouri PAC to accept contributions and make expenditures

in connection with the August 2020 primary elections for the Missouri House and Senate less than

60 days before those elections.

        136.    The substantial likelihood of Defendants enforcing the Non-Domiciliary/Out-of-

State Committee Registration Deadline, 1 CSR 50-5.020(4)(A)-(B), against Plaintiffs MAKE

LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL COMMITTEE substantially burdens,

and would burden, their First Amendment rights of political expression and association.



                                                  30

          Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 30 of 34
       137.    Plaintiffs MAKE LIBERTY WIN and MAKE LIBERTY WIN – FEDERAL

COMMITTEE face the prospect of fines, the cost and expense of administrative proceedings, and

public embarrassment if the Committee takes official action against it for making expenditures in

connection with the Missouri House and Senate primary elections despite forming and registering

with the Commission less than 60 days before those elections.

       138.    The substantial threat of Defendants enforcing the Non-Domiciliary/Out-of-State

Committee Registration Deadline, 1 CSR 50-5.020(4)(A)-(B), against Plaintiff GREAT

AMERICA PAC has substantially burdened and chilled its exercise of its First Amendment rights

of political expression and association. Plaintiff GREAT AMERICA PAC has refrained from

forming a state continuing committee through which to make independent expenditures in

connection with Missouri House and Senate races, because doing so would violate these

provisions.

       139.    The Non-Domiciliary/Out-of-State Committee Registration Deadline, 1 CSR 50-

5.020(4)(A)-(B), establishes an unconstitutional waiting period for engaging in constitutionally

protected acts of political expression and association, including the independent expenditure of

more than $1,500 by a political committee with regard to Missouri state elections.

       140.    The Non-Domiciliary/Out-of-State Committee Registration Deadline, 1 CSR 50-

5.020(4)(A)-(B), is an unconstitutional prior restraint on speech because it categorically prohibits

state PACs that form within 60 days of a state election from spending more than $1,500 on political

communications regarding that election.

       141.    The Non-Domiciliary/Out-of-State Committee Registration Deadline, 1 CSR 50-

5.020(4)(A)-(B), substantially burdens Plaintiffs’ First Amendment rights and chill their First

Amendment activities, yet does not further important or compelling state interests, and is neither



                                                31

         Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 31 of 34
reasonably well tailored nor closely tailored toward promoting any such interests. The provision

survives neither intermediate nor strict scrutiny.

WHEREFORE Plaintiffs are entitled to judgment on their claim under 42 U.S.C. § 1983 that the

Non-Domiciliary/Out-of-State Committee Registration Deadline, 1 CSR 50-5.020(4)(A)-(B),

violates the First and Fourteenth Amendment of the U.S. Constitution as applied to entities that do

not decide to make expenditures, attempt to influence voters, or engage in public communications

to support or oppose a candidate in, a Missouri election until less than 60 days before that election.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for the following relief:

1.     A declaratory judgment pursuant to 28 U.S.C. § 2201 that:

               a.       the Continuing Committee Deadline, MO. CONST. art. VIII, § 23,

cl. 7(6)(c); Mo. Rev. Stat. § 130.011(10), is facially unconstitutional under the First and Fourteenth

Amendments;

               b.      the Continuing Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c);

Mo. Rev. Stat. § 130.011(10), is unconstitutional under the First and Fourteenth Amendments as

applied to entities that do not decide to make expenditures, attempt to influence voters, or engage

in public communications to support or oppose a candidate in, a Missouri election until less than

60 days before that election;

               c.      the PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20) is facially

unconstitutional under the First and Fourteenth Amendments;

               d.      the PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20) is unconstitutional

under the First and Fourteenth Amendments as applied to entities that do not decide to make




                                                 32

         Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 32 of 34
expenditures, attempt to influence voters, or engage in public communications to support or oppose

a candidate in, a Missouri election until less than 60 days before that election;

               e.      the Non-Domiciliary/Out-of-State Committee Registration Deadline, 1

CSR 50-5.020(4)(A)-(B) is facially unconstitutional under the First and Fourteenth Amendments;

               f.      the Non-Domiciliary/Out-of-State Committee Registration Deadline, 1

CSR 50-5.020(4)(A)-(B) is unconstitutional under the First and Fourteenth Amendments as

applied to entities that do not decide to make expenditures, attempt to influence voters, or engage

in public communications to support or oppose a candidate in, a Missouri election until less than

60 days before that election.

2.     A temporary restraining order, preliminary injunction, and permanent injunction:

       a.      prohibiting Defendants from enforcing against anyone:

               i.      the Continuing Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c);

Mo. Rev. Stat. § 130.011(10);

               ii.     the PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20); and

               iii.    the Non-Domiciliary/Out-of-State Committee Registration Deadline, 1

CSR 50-5.020(4)(A)-(B); or, in the alternative,

       b.      prohibiting Defendants from enforcing against Plaintiffs or any other similarly

situated groups or entities:

               i.      the Continuing Committee Deadline, MO. CONST. art. VIII, § 23, cl. 7(6)(c);

Mo. Rev. Stat. § 130.011(10);

               ii.     the PAC Deadline, MO. CONST. art. VIII, § 23, cl. 7(20); and

               iii.    the Non-Domiciliary/Out-of-State Committee Registration Deadline, 1

CSR 50-5.020(4)(A)-(B).



                                                  33

         Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 33 of 34
3.     Costs and attorneys’ fees pursuant to any applicable statute or authority, including but not

limited to 42 U.S.C. § 1988; and

4.     Such other relief as this Court deems just and appropriate.

Dated this 22nd day of July 2020.

                                                            Respectfully submitted,

                                                            __/s/ Marc Ellinger______________
                                                            Marc Ellinger
                                                            Stephanie Bell
                                                            ELLINGER AND ASSOCIATES, LLC
                                                            308 E. High St., Suite 300
                                                            Jefferson City, MO 65101
                                                            (573) 750-4100
                                                            mellinger@ellingerlaw.com

                                                            Dan Backer*
                                                            POLITICAL.LAW
                                                            441 N. Lee St., Suite 300
                                                            Alexandria, VA 22314
                                                            (571) 882-9731
                                                            dan@political.law

*Not admitted to the bar of this Court; application for admission pro hac vice forthcoming




                                               34

        Case 2:20-cv-04128-HFS Document 1 Filed 07/22/20 Page 34 of 34
